Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA


  RICK HILL,                                  )
                                              )
                    Plaintiff,                )
                                              )
  v.                                          )
                                              )
  STATE OF OKLAHOMA, Dept. of Human           )                  Case No. 20-CV-25-TCK-JFJ
  Services and CSE Agency; JUSTIN BROWN,      )
  Director of Dept. of Human Services;        )
  STEVEN BUCK, Secretary of Records for       )
  Dept. of Human Services; and MIKE           )
  HUNTER, State of Oklahoma Attorney General, )
                                              )
                   Defendants.                )
                                              )

                                       OPINION AND ORDER

         Before the Court is the Motion to Dismiss filed by defendants Oklahoma Attorney General

  Mike Hunter and Secretary of Human Services and Childhood Initiatives Steven Buck, in their

  official and individual capacities. Doc. 7. Defendants seek dismissal of pro se plaintiff Rick Hill’s

  Complaint pursuant to Fed R. Civ. P. 12(b)(1) and 12(b)(6). Id. Plaintiff opposes the motion. Doc.

  11.

         I. Applicable Law

         Fed. R.Civ. P.12(b)(1) permits the Court to dismiss a complaint for “lack of subject- matter

  jurisdiction.” “Since federal courts are courts of limited jurisdiction, we presume no jurisdiction

  exists absent an adequate showing by the party invoking federal jurisdiction.” Siloam Springs

  Hotel, L.L.C. v. Century Surety Co., 906 F.3d 926, 931 (10th Cir. 2018). “Rule 12(b)(1) motions

  generally take one of two forms: (1) a facial attack on the sufficiency of the complaint’s allegations

  as to subject matter jurisdiction; or (2) a challenge to the actual facts upon which subject matter
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 2 of 9




  jurisdiction is based.” (citation omitted). Here, defendants have facially attacked the sufficiency

  of the Complaint’s allegations as to the existence of subject matter jurisdiction. In addressing a

  facial attack under Rule 12(b)(1), the court must “presume all of the allegations contained in the

  amended complaint to be true.” Ruiz v. McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002).

  Dismissal is proper where “the complaint fails to allege any basis for subject matter jurisdiction

  over the claims raised therein.” Harrison v. United States, 329 Fed. Appx. 179, 181 (10th Cir.

  2009) (unpublished).

         Fed. R. Civ. P. 12(b)(6) allows the Court to dismiss a complaint for “failure to state a claim

  upon which relief can be granted.” To survive a Rule 12(b)(6) motion to dismiss, “a complaint

  must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

  on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

  U.S. 544, 570 (2007)). “[T]he Rule 8 pleading standard does not require detailed factual

  allegations, but it demands more than an unadorned, the-defendant-unlawfully-harmed me

  accusation.” Id.

         “T]he tenet that a court must accept as true all of the allegations contained in a complaint

  is inapplicable to legal conclusions,” and “[t]hreadbare recitals of the elements of a cause of action,

  supported by mere conclusory statements, do not suffice.” Id. The plaintiff bears the burden to

  frame “a complaint with enough factual matter (taken as true) to suggest” that he or she is entitled

  to relief. Id. at 556. Allegations in a complaint must be sufficient to show that a plaintiff plausibly,

  (not just speculatively) has a claim for relief. Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th

  Cir. 2008)).




                                                     2
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 3 of 9




         II. Allegations of the Complaint

         In his Complaint, Plaintiff alleges Defendants have committed “RACKETEERING

  FRAUD and EMBEZZLEMENT” against him over 100 times and violated Oklahoma and Federal

  laws. Doc. 1 at 12-13. He seeks:

             •   “2 trillion dollars in financial compensation;”

             •   “to have my name and other personal information removed from their system and
                 permanent ban from future action;”

             •   “removal of all negative credit reports;” and

             •   “cease and desist all Tax and Wage garnishments.

  Id. at 2-3. Attached to the Complaint is a “BRIEF for CIVIL ACTION” in which Plaintiff alleges

  that because he is a Native American, Oklahoma has no jurisdiction over him; and that ODHS

  fraudulently billed him for medical fees, charged excessive interest and penalties, failed to credit

  his account for money it received, and refused to recognize his rights under the Native American

  Rights Act, the Reserved Rights Doct[rine]. Id. at 4-15.

         III. Analysis

                 A. Rule 12(b)(1) Motion

         In their Motions to Dismiss, Defendants assert that the Court lacks jurisdiction to entertain

  Plaintiff’s claims because Plaintiff failed to comply with Oklahoma Governmental Tort Claims

  Act (“OGTCA”), 51 O.S. §151, et seq. The OGTCA is the exclusive remedy by which an injured

  plaintiff may recover against a government entity for the alleged torts or constitutional violations

  of its agents and employees. Fuller v. Odom, 741 P.2d 446, 451 (Okla. 1987). The OGTCA

  further provides that “[t]he State, its political subdivision, and all of their employees acting within

  the scope of their employment, whether performing governmental or proprietary functions, shall

  be immune for liability for torts.” 51 O.S. §152(A). The OGTCA defines the term “tort” as:

                                                    3
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 4 of 9




          [A] legal wrong, independent of contract, involving violation of a duty imposed by
          general law, statute, the Constitution of the State of Oklahoma, or otherwise,
          resulting in a loss to any person . . . as the proximate result of an act or omission of
          a political subdivision or the state or an employee acting within the scope of
          employment.

  51 O.S. §152(14). The OGTCA imposes the following procedural prerequisites for pursuit of tort

  claims for monetary damages against the State or its political subdivisions:

          First, the claimant must file a written claim with the Office of Risk Management and the

  state agency involved within one year of the date of the loss. 51 O.S. §156. A claimant’s failure

  to timely file a written claim results in a permanent bar against filing the claim. 51 O.S. §156(B).

          Second, the claim must have been denied in whole or in part by the State. 51 O.S. §157.

          Third, if the State denies the claim, the claimant must file suit within 180 days. 51 O.S.

  §157.

          Finally, a petition must allege sufficient facts to determine whether or not actual or

  substantial requirements of the notice of the OGTCA have been met by the plaintiff. See Childers

  v. Bd. of Commissioners of Oklahoma City, 2019 WL 4060877, *3 (W.D. Okla. Aug. 28, 2019).

          Plaintiff’s Complaint fails to plead compliance with the requirements of the OGTCA.

  Accordingly, it is subject to dismissal.

                 B. Rule 12(b)(6) Motion

          Defendants also move for dismissal pursuant to Rule 12(b)(6), arguing that: (1) the

  Complaint states no facts specifically identifying what Attorney General Hunter or Secretary Buck

  did to wrong Plaintiff; (2) it alleges no personal participation by either of them in the alleged

  constitutional violations against him; (3) defendants are entitled to qualified immunity from

  Plaintiff’s claims; and (4) defendants are entitled to Eleventh Amendment immunity.




                                                     4
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 5 of 9




                         1. Failure to Allege Facts Identifying Wrongful Acts by Defendants

         Defendants argue that, to the extent Plaintiff’s Complaint asserts claims against them in

  their individual capacities, those claims must be dismissed because the Complaint fails to allege

  either defendant’s personal participation in the alleged constitutional violations. As previously

  noted, to survive a Rule 12(b)(6) motion to dismiss, “a complaint must contain sufficient factual

  matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft 556 U.S.

  at 678 (2009).

         The only allegation regarding Secretary Buck is that he “is responsible for making sure that

  DHS is functioning in accordance with the laws and ensuring that the individual rights are not

  violated,” and that he “failed to ensure his responsibilities to the duties hereto.” Id. at 13-14.

  Likewise, the Complaint alleges Attorney General Hunter is “responsible for ensuring that all

  information, records and legal matters are correct and accurate,” and that he “has failed in his

  responsibilities.” Id. at 14. These generalized allegations do not provide Defendants Buck and

  Hunter adequate notice of exactly what Plaintiff alleges they have done wrong.

                         2. Failure to Allege Personal Involvement

         To the extent Plaintiff seeks to assert claims against Hunter and Buck in their individual

  capacities, it is well settled that “[i]ndividual liability under §1983 must be based on personal

  involvement in the alleged constitutional violation.” Foote v. Spiegel, 118 F.3d 1416, 1423 (10th

  Cir. 1997Accordingly, a plaintiff must plead that each government-official defendant, through the

  official’s own individual actions, has violated the plaintiff’s constitutional rights. Ashcroft, 556

  U.S. at 676. The plaintiff must demonstrate an affirmative link between the alleged constitutional

  violation and the defendant’s own participation or failure to supervise. Serna v. Colorado Dept.

  of Corrections, 455 F.3d 1146, 1151-52 (10th Cir. 2006). And because “[t]here is no concept of



                                                     5
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 6 of 9




  strict supervisor liability under section 1983,” government officials cannot be held vicariously

  liable in a §1983 suit for the misconduct of their subordinates. Jenkins v Wood, 81F.3d 988, 994

  (10th Cir. 1996). Additionally, the Tenth Circuit has held that the mere affirmance or denial of a

  grievance is insufficient to establish personal participation. Stewart v. Beach, 701 F.3d 1322, 1328

  (10th Cir. 2012).

          The Complaint is devoid of allegations establishing Buck or Hunter personally participated

  in the alleged violation of Plaintiff’s rights. Therefore, it is subject to dismissal.

                          3. Qualified Immunity

          Defendants Hunter and Buck also argue that they are entitled to qualified immunity.

  Qualified immunity protects government officials from individual liability in a §1983 action unless

  the official’s conduct violates clearly established constitutional rights. See Perez v. Unified Gov’t

  of Wyandotte County, 432 F.3d 1163, 1165 (10th Cir. 2005); Harlow v. Fitzgerald, 457 U.S. 800,

  818 (1982). It is “an immunity from suit rather than a mere defense to liability, and like an absolute

  immunity, it is effectively lost if a case is erroneously permitted to go to trial.” Mitchell v. Forsyth,

  472 U.S. 511, 526 (1985). As a result, the Supreme Court has stressed that it is critical to resolve

  immunity questions at the earliest possible stage in the litigation. See Saucier v. Katz, 533 U.S.

  194, 199-201 (2001); Hunter v. Bryant, 502 U.S. 224, 227 (1991). Whether qualified immunity

  exists is a question of law to be decided by the trial court. England v. Hendricks, 880 F.2d 281,

  283 (10th Cir. 2003).

          When a defendant raises a qualified immunity defense, the plaintiff bears the burden of

  establishing that the defendant’s action violated a right protected by the United States Constitution

  or federal statutory right, and that the constitutional or statutory right was clearly established at the

  time of the events in question, such that “every reasonable official would have understood that



                                                     6
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 7 of 9




  what he [was] doing” violated the law. Fisher v. City of Las Cruces, 584 F.3d 888, 893 (10th Cir.

  2009), citing Pearson v. Callahan, 555 U.S. 223, 232 (2009). “The law is clearly established when

  a Supreme Court or Tenth Circuit precedent is on point or the alleged right is clearly established

  from case law in other circuits.” Lowe v. Raemisch, 864 F.3d 1205, 1208 (10th Cir. 2017) (citing

  Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1248 (10th Cir. 2003)).

          “[T]he touchstone of [this] inquiry is whether the officers [were] on notice [that] their

  conduct [was] unlawful.” Roska, 328 at 1248 (citations and internal quotation marks omitted).

  Accordingly, the plaintiff must allege a constitutional violation and meet his burden to establish

  that the law on the subject is clearly established and that a reasonable official would have known

  that his actions would violate clearly established law. Id. at 1251. The Tenth Circuit has cautioned

  that “[i]n considering the ‘reasonable state actor,’ we must keep in mind that qualified immunity

  precludes the imposition of liability for ‘all but the plainly incompetent or those who knowingly

  violate the law.’” Id. (quoting Malley v. Briggs, 475 U.S. 335, 341 (1986) (emphasis in original)).

          Plaintiff’s Complaint fails to allege that Defendants violated any clearly established

  constitutional right. Accordingly, Defendants’ Motion to Dismiss must be granted.

                          4. Eleventh Amendment Immunity

          The Eleventh Amendment provides that “[t]he judicial power of the United States shall not

  be construed to extend to any suit in law or equity, commenced or prosecuted by or against the

  United States by citizens of another state . . .” U.S. CONST. AMEND. XI. Accordingly, “[n]either

  the State, nor a governmental entity that is the arm of the State for Eleventh Amendment purposes,

  nor a State official who acts in his official capacity is a person within the meaning of §1983.” Will

  v. Michigan Dept. of State Police, 491 U.S. 58, 71 (1989) (internal quotation marks omitted).

  Because “a suit against a state official in his or her official capacity is not a suit against the official



                                                      7
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 8 of 9




  but rather is a suit against the official’s office . . . it is no different from a suit against the State

  itself.” Id. (citations omitted). Both the Office of the Attorney General and the Department of

  Human Services are arms of the state for Eleventh Amendment purposes, as are Attorney General

  Hunter and Secretary Buck, named in their official capacity. Furthermore, Plaintiff cannot recover

  money damages against these individuals in their official capacities, as the Eleventh Amendment

  protects them against such suits. Kentucky v. Graham, 472 U.S. 159, 169 (1985).

          Additionally, even if a state or state agency could be proper defendants in a §1983 action,

  individual defendants cannot be held liable under the statute merely because they hold a

  supervisory position. Grimsley v.MacKay, 93 F.3d 676, 679 (10th Cir. 1996). Liability can be

  imposed on a supervisor under §1983 only where there is an “affirmative link” between the alleged

  constitutional deprivation and the supervisor’s personal participation or failure to supervise. Butler

  v. City of Norman, 992 F.2d 1053, 1055 (10th Cir. 1993) (citation omitted). Plaintiff’s Complaint

  fails to articulate how (if at all) Attorney General Hunter or Secretary Buck personally participated

  in any violation of Plaintiff’s constitutional rights.

          States may waive their Eleventh Amendment immunity, or Congress may abrogate that

  immunity in certain instances. Coll. Sav. Bank v. Fla. Prepaid Postsecondary Educ. Expense Bd.,

  527 U.S. 666, 670 (1999). However, the State of Oklahoma has not waived immunity. See 51

  O.S. §152.1(B) (2012). Nor has Congress, through the enactment of 42 U.S.C. §1983, abrogated

  Eleventh Amendment immunity. Quern v. Jordan, 440 U.S. 332, 345 (1979) (overruled on other

  grounds by Hafter v. Melo, 502 U.S. 21, 217 (1991)).

          Accordingly, Plaintiff’s claims against defendants Hunter and Buck are barred by the

  Eleventh Amendment.




                                                     8
Case 4:20-cv-00025-TCK-JFJ Document 17 Filed in USDC ND/OK on 08/12/20 Page 9 of 9




         IV. Conclusion

         For the foregoing reasons, the Motion to Dismiss filed by defendants Hunter and Buck

  (Doc. 7) is hereby granted.

         ENTERED this 12th day of August, 2020.




                                              9
